                                                                                                                                                                          1/07/21 2:58PM




 Fill in this information to identify the case:
 Debtor name Loves Furniture Inc. d/b/a Loves Furniture and Mattresses
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN                                                                             Check if this is an
                                                - SOUTHERN DIVISION
 Case number (if known):         21-40083-tjt                                                                                                         amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Assembly Media                                                                                                                                                       $9,261,068.00
 711 Third Avenue                bridget.lynn@medi
 3rd Floor                       a-asm.com
 New York, NY 10017              248-415-2038
 Kuehne & Nagel                                                                                                                                                       $2,970,818.00
 12018 Auburn Road               lenoresnyder@keu
 CHB# 4455                       hne-nagel.com
 Laredo, TX 78045                201-413-5610
 SFV                                                                                                                                                                  $1,782,688.00
 25550 Grand River               tim
 Avenue                          r@sfvservices.com
 Redford, MI 48240               248-895-1037
 KUKA                                                                                                                                                                 $1,703,186.00
 Flat C 23/F Lucky               mike@mrbfurniture
 Plaza                           .com
 315-321 Lockhart                815-341-6357
 Road
 Hong Kong
 Penske Logistics                                                                                                                                                     $1,608,894.00
 PNC Bank Lockbox                ScottZuidema@Pe
 P.O. Box 825070                 nske.com
 Philadelphia, PA
 19182
 United Furniture                                                                                                                                                     $1,564,428.00
 Industries                      p.clifford@unitedfu
 100 United Furniture            rniture.com
 Drive                           616-437-9709
 Lexington, NC 27292
 Southern Motion                                                                                                                                                      $1,430,460.00
 Inc.                            mievesqu@souther
 370 Henry Southern              nmotion.com
 Drive                           734-716-9886
 Pontotoc, MS 38863
 JB Hunt                                                                                                                                                              $1,365,541.00
 P.O. Box 98545                  erica.Hayes@jbhun
 Chicago, IL                     t.com
 60693-8545                      615-390-2532


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                        21-40083-tjt               Doc 8             Filed 01/07/21        Entered 01/07/21 16:53:48                           Page 1 of 3
                                                                                                                                                                          1/07/21 2:58PM




 Debtor    Loves Furniture Inc. d/b/a Loves Furniture and                                                     Case number (if known)         21-40083-tjt
           Mattresses
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Flexsteel Industries                                                                                                                                                 $1,289,887.00
 Inc.                            jlevine@flexsteel.c
 107 Pitney Road                 om
 Lancaster, PA 17602             336-889-4207
 Steve Silver                                                                                                                                                         $1,029,937.00
 1000 FM                         chadcunningham0
 548 North                       3@gmail.com
 Forney, TX 75126
 Fairmont Sign Co.                                                                                                                                                      $816,580.00
 3750 East Outer                 jmaiuri@FairmontS
 Drive                           ign.com
 Detroit, MI 48234               586-338-3310
 Samuel Lawrence                                                                                                                                                        $776,044.00
 Furniture                       dsnipes@slf-co.co
 2485 Penny Road                 m
 High Point, NC                  336-516-5727
 27260
 Jonathan Louis                                                                                                                                                         $768,017.00
 12919 S. Figueroa               pkevincole@comca
 Street                          st.net
 Los Angeles, CA
 90061
 W.B. Donor                                                                                                                                                             $642,917.00
                                 PSMITH@DONER.
                                 COM
 Liberty Furniture                                                                                                                                                      $608,532.00
 Industries                      klypchaksales@gm
 6021 Greensboro Dr.             ail.com
 SW                              440-759-4184
 Atlanta, GA 30336
 CDW                                                                                                                                                                    $598,466.00
 200 N. Milwaukee                vida.krug@cdw.co
 Avenue                          m
 Vernon Hills, IL
 60061
 LCN                                                                                                                                                                    $568,000.00
 888 Seventh Avenue              jleventhal@jcnpart
 4th Floor                       ners.com
 New York, NY 10019              212-201-4073
 Magnussen                                                                                                                                                              $559,926.00
 2155 Excise Avenue              jordanshindell@gm
 Suite B                         ail.com
 Ontario, CA 91761               267-784-8875
 Stearns & Foster                                                                                                                                                       $528,195.00
 Company                         AJ.Muhl@tempurs
 1 Office Parkway                ealy.com
 Trinity, NC 27370               678-524-7139




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                        21-40083-tjt               Doc 8             Filed 01/07/21        Entered 01/07/21 16:53:48                           Page 2 of 3
                                                                                                                                                                          1/07/21 2:58PM




 Debtor    Loves Furniture Inc. d/b/a Loves Furniture and                                                     Case number (if known)         21-40083-tjt
           Mattresses
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 WZC Networking                  John Wierzgac                                                                                                                          $509,271.00

                                 jwierzgac@wzcnet
                                 working.net
                                 248-224-0060




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                        21-40083-tjt               Doc 8             Filed 01/07/21        Entered 01/07/21 16:53:48                           Page 3 of 3
